Per Curiam.
In our opinion, plaintiff failed upon this record to show that the operation resulted from bodily injuries effected solely through accidental means or by sickness. It follows, therefore, that the determination of the Appellate Term and the judgment of the Municipal Court should be reversed and the complaint dismissed, with costs to the defendant-appellant in all courts.
Present — ■ Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Determination of the Appellate Term and judgment of the Municipal Court unanimously reversed and the complaint dismissed, with costs to the defendant-appellant in all courts.